Citation Nr: 1103587	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for bilateral plantar 
fasciitis.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to a rating in excess of 10 percent for 
hypothyroidism.  

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to September 
2006.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a November 2007 rating decision of the Roanoke, Virginia Regional 
Office (RO) of the Department of Veterans Affairs (VA).    

In October 2010, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge in Washington D.C.; a 
transcript of that hearing is of record.

The Board notes that in August 2010, the Veteran submitted 
additional evidence to the Board in the form of private medical 
records without a waiver of initial RO review.  However, as the 
evidence is only pertinent to the claims already subject to 
remand, and not pertinent to the claims for service connection 
for left knee disability and plantar fasciitis, the Board will 
proceed to issue a decision in these matters.  

The issues of entitlement to service connection for low 
back disability and  entitlement to a rating in excess of 
10 percent for hypothyroidism are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action is required 
on his part.  




FINDINGS OF FACT

1.  Although the Veteran has experienced some intermittent left 
knee pain since service, it is not shown that he has any current, 
underlying left knee disability.    

2.  It is not shown that the Veteran has current plantar 
fasciitis.  
  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left 
knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for 
plantar fasciitis are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In a May 2007 pre-rating letter, the RO provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The December 2007 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the May 2007 letter.  Accordingly, the Board finds 
that the Veteran was provided with appropriate VCAA notice prior 
to the initial unfavorable decision by the RO.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, private treatment records, and the report of a June 2007 
QTC medical services examination done on behalf of VA.  The 
examiner reviewed all relevant history, conducted a complete 
examination, and provided a well supported explanation for the 
opinion.  Therefore, the examination report is adequate to allow 
resolution of the issue on appeal.  Also of record and considered 
in connection with the appeal is the transcript of the October 
2010 Board hearing, along with various written statements 
provided by the Veteran and by his representative on his behalf.  
The Veteran has not identified any additional evidence pertinent 
to either claim, which the RO has not made reasonable efforts to 
obtain.  In this regard, the Board notes that in response to the 
Veteran reporting that he received treatment for left knee 
problems in February and March 2007 from Volvo Medical 
Associates, the RO attempted to obtain such records.  However, 
the records provided by Volvo Medical Associates pertaining to 
this time frame did not include any record of treatment for left 
knee problems and there is no indication that any further records 
are available.  Accordingly, the Board finds that VA has met its 
duty to assist.  Thus no further RO action, prior to appellate 
consideration of the claims herein decided is required.  

II.  Factual Background

The service treatment records do not appear to include any 
findings or complaints of left knee pathology.  An August 2004 
progress note shows that the Veteran was complaining of plantar 
right heel pain for the past several weeks after running.  
Physical examination revealed plantar right heel pain elicited by 
motion of the foot and the diagnostic assessment was plantar 
fasciitis, right.  The Veteran was to begin using heel inserts, 
ice and massage and was given stretching exercises.  He also 
received a trial of Feldene.  A subsequent December 2005 progress 
note reflects a diagnosis of plantar spur and noted the prior 
diagnosis of plantar fasciitis.  In a March 2006 report of 
medical history, the Veteran indicated that he did not have any 
prior history of knee trouble.  The history also indicates that 
the Veteran had been diagnosed with plantar fasciitis and that he 
currently did not use any medication for the problem.  A March 
2006 report of medical assessment reflects that the Veteran was 
advised to follow up with his primary care provider for a 
reevaluation of plantar fasciitis.  No specific foot or knee 
complaints were noted on the assessment. 

A December 2006 private progress note shows that the Veteran was 
seen for pain in the left medial knee.  He reported that the pain 
had been present for the past two months and that he had been 
running 3 times per week.  He also indicated that the knee was 
"stiff pulling."  He was not having any problems with 
instability of the knee.  Physical examination showed full range 
of motion with 5/5 muscle strength.  There was no point 
tenderness, effusion or laxity.    The diagnostic impression was 
knee pain/bursitis and it appears that the Veteran was prescribed 
some pain medication.   December 2006 private X-rays of the knee 
showed that bone density and joint space were preserved.  There 
was no significant knee joint effusion and no fracture or 
dislocation.  The patellofemoral joint was congruent on the 
skyline patellar view.  There were no findings to suggest 
significant arthropathy.  The diagnostic impression was "no bony 
abnormalities identified."

On June 2007 VA examination, it was noted that plantar fasciitis 
had been diagnosed two years prior.  However, the Veteran 
reported no pain during the examination.  Additionally, the 
examiner noted that the Veteran was receiving no current 
treatment and there was no history of surgery or functional 
impairment.  Regarding the left knee bursitis, the Veteran 
reported that the condition was first diagnosed about four years 
prior but that he had no current symptoms.  The examiner noted 
that the condition did not require surgical treatment or 
corticosteroid injection.  He also noted that there was no 
functional impairment.  
Physical examination of the left knee revealed normal range of 
motion.  After repetitive motion, the range of motion of the 
knees was not further limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  Examination of the posterior 
cruciate ligaments and the medial and lateral joint lines 
(menisci) was normal.  Examination of the feet showed no evidence 
of pes planus, deformity, tenderness, calcaneal tendonitis, 
calcaneal tendon misalignment, pes cavus, varus deformity, pain 
with dorsiflexion of the toes, pain in the metatarsal heads, 
hammer toes, interdigital neuroma, hallux valgus, hallux rigidus, 
pain with standing or walking or use of corrective shoe wear.  X-
rays of the left knee and both feet were within normal limits.  
The examiner found that there was no diagnosis of plantar 
fasciitis and no diagnosis of any left knee disability, with no 
pathology found on examination.  

In a June 2007 statement, made in response to the RO's request 
for him to submit or identify records of treatment for his 
claimed disabilities, the Veteran indicated that he was not 
currently receiving any treatment for plantar fasciitis, except 
that he was doing continuous stretching of the feet to ease the 
pain.  He also indicated that he was taking medicine for left 
knee pain prescribed by Volvo Medical Associates.    

In his February 2008 Notice of Disagreement, the Veteran 
indicated that he suffered bilateral plantar fasciitis and left 
knee bursitis occasionally during service but never really sought 
medical attention.  Toward the end of his career when these 
conditions occurred, the pain had gotten worse and it hindered 
him from running and doing other exercise, and also limited his 
mobility to do other things.  Stretching and other things he was 
instructed to do did really help to minimize the pain but it did 
not go away completely.  Currently, when he had a chance to go 
running, when his health would permit, the two conditions would 
always come back.  As a result, he had to slow down and wait 
until the pain would go away, which would usually take two to 
three days.  The Veteran indicated that he was told by numerous 
physicians that it the conditions persisted, his only alternative 
aside from pain medication would be an operation.  

During the October 2010 Board hearing, the Veteran testified that 
when his plantar fasciitis was bothering him, he had a lot of 
pain under his feet.  He also noted that when plantar fasciitis 
was diagnosed in service, he was given a boot to wear and 
instructed on how to stretch the area.  Additionally, he 
indicated that if he did his stretching the problem would get 
better and he would be able to start running.  However, after 
about two or three weeks, the problem would come back and he 
would have to rest and stretch until it subsided again.  The 
Veteran noted that on the day of the June 2007 QTC examination, 
he was not in any pain.  

Regarding the left knee, the Veteran indicated that he had not 
really had any problems over the past year.   He noted, however, 
that he had had problems when he first put in his claim and he 
had had a recurrence sometime in 2008 or early 2009.  At that 
time, he did not go back to the doctor, however. 


III.  Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



IV. Analysis

A.  Left knee disability

Although the Veteran has reported that he experienced current 
left knee problems in service, the evidence does not establish 
that he has a current left knee disability.  In this regard, 
during the June 2007 QTC examination, the examiner affirmatively 
found, after examination and X-rays, that the Veteran had no left 
knee diagnosis as he was exhibiting no knee pathology.  
Additionally, although the Veteran was diagnosed with left knee 
bursitis soon after service in December 2006, there's no 
indication that this single diagnosis is representative of a 
chronic left knee disability.  Notably, even in December 2006, 
when bursitis was diagnosed, an examination of the knee was 
essentially normal, X-rays of the knee were normal and the 
Veteran's only noted symptom was pain.  

Further, although the Veteran reported that he had experienced 
knee pain on two or three subsequent occasions, with the latest 
one occurring in 2008 or early 2009, there is no indication in 
the record, nor has the Veteran alleged, that he received any 
subsequent diagnosis of bursitis or other left knee disability in 
conjunction with these experiences of pain.  The Board notes that 
pain alone, without identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.   See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Thus, given that there is only the 
singular, December 2006 finding of bursitis; given that X-rays 
and examination at that time were essentially normal; given that 
there are no subsequent findings of record of bursitis or other 
left knee disability manifested by pain and given that the June 
2007 QTC examination findings and X-rays were entirely normal, 
the Board finds that current, chronic bursitis, or other chronic 
left knee disability manifested by pain has not been established. 

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) which held that the requirement that there be evidence 
of a current disability in a service connection claim is 
satisfied by evidence showing that the Veteran had such a 
disability at the time he filed claim for compensation, or during 
the pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Board's adjudication of the claim.  The Board again notes, 
however, that no credible evidence of record reflects the 
presence of a disability during that time frame.  Service medical 
records or accounts of treatment which was provided in service 
cannot meet the requirement of showing current disability.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in current disability.  See 38 
U.S.C.A. § 1110.  Thus, where, as here, the competent probative, 
evidence establishes that the Veteran does not have the claimed 
disability upon which to predicate a grant of service connection, 
there can be no valid claim for service connection.  See Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Since the first criterion for a grant 
of service connection for left knee disability is not met, 
discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is 
unnecessary.  The Board notes, however, that if the Veteran 
subsequently gets diagnosed with a chronic left knee disability 
he may be able to reopen his claim.  

The Board also notes that although the Veteran may believe that 
he currently has a chronic left knee disability, there is nothing 
in the record to indicate that he is competent to make such a 
finding.  As a layperson, he is competent to report the symptoms 
he has experienced, such as left knee pain.  However, there is no 
indication that he has the requisite medical expertise to 
diagnose bursitis or other chronic left knee disability as such a 
matter is generally within the province of trained professionals.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Under these circumstances, the Board finds that the claim for 
service connection for left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.   However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Plantar Fasciitis

Although the Veteran was noted to have had plantar fasciitis in 
service, the evidence does not establish that he currently has 
this disability.  In this regard, there is no post-service 
medical evidence showing a diagnosis of plantar fasciitis.  Also, 
during the June 2007 QTC examination, the examiner affirmatively 
found, after examination, that the Veteran did not meet the 
criteria for a diagnosis of plantar fasciitis.  Additionally, 
although the Veteran has affirmatively reported periodic problems 
with bilateral foot pain since service after consistent periods 
of running for two to three weeks, the Board once again notes 
that pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.   See 
Sanchez-Benitez, 13 Vet. App. 282, 285 (1999).   Thus, as current 
disability, in the form of post-service plantar fasciitis has not 
been shown, there can be no valid claim for service connection.  
See Gilpin, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 
223, 225 (1992).  

The Board notes that although the Veteran may believe that he has 
chronic plantar fasciitis, there is nothing in the record to 
indicate that he is competent to make such a finding.  As a 
layperson, he is competent to report the symptoms he has 
experienced, such as bilateral foot pain.  However, there is no 
indication that he has the requisite medical expertise to 
diagnose plantar fasciitis or other chronic bilateral foot 
disability as such a matter is generally within the province of 
trained professionals.  See, e.g., Bostain, 11 Vet. App. 124, 127 
(1998), citing Espiritu, 2 Vet. App. 492 (1992). 
  
Under these circumstances, the Board finds that the claim for 
service connection for plantar fasciitis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.   However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990)
 

ORDER

Service connection for left knee disability is denied.

Service connection for bilateral plantar fasciitis is denied.  


REMAND

The record shows that the Veteran was seen on a number of 
occasions for low back pain in service.  On one of these 
occasions, in May 2001, X-rays were taken, which produced a 
diagnostic impression of minimal degenerative changes of the 
lumbar spine.  

Post-service, the Veteran has continued to be seen by medical 
personnel for complaints of low back pain.  However, the record 
does not show an underlying diagnosis attributable to this pain.  
Additionally, the June 2007 QTC examiner specifically found that 
the Veteran found that the Veteran actually had no low back 
pathology on examination and therefore found that there was no 
low back diagnosis.  As part of this examination, lumbosacral 
spine X-rays were taken, which were read by the examiner as being 
within normal limits.  

Given the discrepancy between the May 2001 X-ray findings in 
service of minimal degenerative disc disease and the June 2007 VA 
examiner's findings, the Board finds that a current VA 
examination is necessary to determine whether the Veteran has any 
current low back disability, which is related to service.  Any 
indicated tests, to include MRI testing, if necessary, should be 
conducted in conjunction with the examination.  

Regarding the Veteran's claim for increase, the Board notes that 
the only examination done for VA compensation purposes was the 
June 2007 QTC examination, which was conducted in conjunction 
with the Veteran's initial claim for service connection for 
hypothyroidism.  Accordingly, to ensure that the severity of the 
Veteran's hypothyroidism is adequately assessed, the Board finds 
that it is necessary to afford the Veteran a more contemporaneous 
VA examination specifically for rating purposes.

Prior to affording the Veteran the examinations, the RO should 
attempt to obtain any outstanding records of treatment for 
hypothyroidism and low back disability from October 2006 to the 
present, from Volvo Medical Associates, the Family Health Center 
of Woodbridge and/or any other source appropriately identified by 
the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make reasonable efforts to 
obtain any outstanding records of treatment 
or evaluation for low back pathology or 
hypothyroidism since October 1, 2006 from 
Volvo Medical Associates, the Family Health 
Center of Woodbridge and/or any other source 
appropriately identified by the Veteran.

2.  The Veteran should be afforded a VA 
orthopedic examination by an appropriate 
physician to determine the likely etiology of 
any current low back disability.  The 
examiner must review the claims file in 
conjunction with the examination, including 
the service treatment records (with specific 
attention to the May 2001 X-ray findings), 
the post-service treatment records and the 
report of the June 2007 QTC examination.  Any 
indicated tests should be accomplished, to 
include an MRI of the lumbar spine, if 
necessary.   

The examiner is requested to determine 
whether the Veteran has any current low back 
disability.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
chance or greater), that the current low back 
disability had its onset during service, or 
is in any other way causally related to his 
active service.

The examiner should provide a clear rationale 
for all opinions given.  

3.  The Veteran should then be afforded a VA 
examination by an appropriate physician to 
determine the current severity of the 
Veteran's hypothyroidism.  The Veteran's 
claims folder must be made available for 
review by the examiner in conjunction with 
the examination.  Any indicated tests should 
be performed.  The examiner should 
specifically note whether or not the 
Veteran's thyroid disability is manifested by 
fatigability, constipation, mental 
sluggishness, muscular weakness, mental 
disturbance, weight gain, cold intolerance, 
cardiovascular involvement, depression, 
brachycardia (i.e. less than 60 beats per 
minute) and/or sleepiness.   

4.  The RO should then readjudicate the 
claims.  If either or both remain denied, the 
RO should issue an appropriate supplemental 
statement of the case and provide the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


